DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 1, 4-5, 11, 13, 17 are amended in the reply filed on 05/18/2022; claims 3, 12 are cancelled. 
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by Gage in addition to previously relied on references below.
Any remaining arguments are moot in light of the amended claims with change in scope. Due to the explanations above, Applicant’s arguments are rendered not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 5, 7, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0008349 to Tzu in view of US 2012/0329000 to Hirakawa, US 20110318142 to Gage.
Claims 1, 5, 7, 10:  Tzu discloses a substrate support, comprising: a pedestal (103 [substrate support], Fig. 2) having an upper surface configured to accommodate a lift pin (312 [pin], para. [0030]), a first annular region (outer region of 103) near an edge of the pedestal, and a second annular region (inner region of 103) disposed between the first annular region and a center of the pedestal (see Fig. 2), wherein the pedestal includes a first plurality of holes (outer 230’s [openings]) extending into the upper surface at regular intervals along the first annular region (see Fig. 2) and a second plurality of holes (inner 230’s) extending into the upper surface at regular intervals along the second annular region (see Fig. 2, para. [0027]); and a plurality of non-metal balls (228 [non-metallic spacers], para. [0026]) comprising aluminum oxide (see para. [0026] where they are fabricated from aluminum oxide), wherein the plurality of non-metal balls (228) consist of a first plurality of non-metal balls (outer 228’s) disposed in the first plurality of holes (outer 230’s) and a second plurality of non-metal balls (inner 228’s) disposed in the second plurality of holes (inner 230’s), wherein an upper surface of each of the non-metal balls (upper surface of 228’s) is raised with respect to the upper surface of the pedestal (upper surface of 103) to define a support surface (see para. [0025] where 228 support 104 [substrate]).
However Tzu does not disclose (claim 1, remainder) the one or more lift pins via one or more recesses extending radially inward from an outer sidewall of the pedestal; (claim 7) wherein the one or more recesses comprise exactly three recesses, and wherein the first recess and the second recess are closer to each other than to the third recess; (claim 10) wherein the one or more recesses extend radially inward of the first annular region.
Hirakawa discloses (claim 1, remainder) one or more lift pins (42 [delivery members], Fig. 1-2) via one or more recesses (21 [cutout grooves], para. [0047]) extending radially inward from an outer sidewall of a pedestal (20/22 [thermal processing plate]/[cooling plate]), (claim 7) wherein the one or more recesses (21) can necessarily comprise exactly three recesses (see para. [0047] where 21 corresponds to the number of 42, and see para. [0052] where the number of 42 provided is not limited but can be one or three or more, which teaches optimization of the number of 21), and wherein the first recess and the second recess can be closer to each other than to the third recess (see Fig. 2 where two arms appear closer to each other than a third arm); (claim 10) wherein the one or more recesses (21) considered capable to extend radially inward of the first annular region (edge region, see Fig. 2); for the purpose of appropriately performing processing by the wafer being delivered by delivery arms to the thermal processing plate (see para. [0067]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the recesses and pins configuration and optimization of number as taught by Hirakawa with motivation to appropriately perform processing by the wafer being delivered by delivery arms to the thermal processing plate.
The apparatus of Tzu in view of Hirakawa does not explicitly disclose wherein each of the plurality of non-metal balls is disposed along a different radius of the pedestal extending from a center of the pedestal to an outer sidewall of the pedestal. Yet Tzu already teaches that the spacers (non-metal balls) may be disposed between the substrate and heater plate in any manner suitable to support the substrate (para. [0027]).
The apparatus of Tzu in view of Hirakawa, does not disclose the plurality of holes at regular intervals along a first circle disposed within the first annular region concentric with the center of the pedestal and the second plurality of holes at regular intervals along a second circle disposed within the second annular region concentric with the center of the pedestal; (claim 5) wherein the first plurality of non-metal balls consists of six balls and the second plurality of non-metal balls consists of four balls. Regarding use of “consists of” in claim 5, this is interpreted as “consisting of” (MPEP 2111.03 II, IV).
Gage discloses that at least six supports may be provided within a first (outer) ring and at least three supports within a second (inner) ring with respect to the center of the pedestal (which read on the ranges claimed) for the purpose of controlling the wafer’s profile relative to the pedestal surface (para. [0011]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the number and circle requirements taught by Gage with motivation to control wafer’s profile relative to the pedestal surface.
Claim 2:  The apparatus of Tzu in view of Hirakawa, Cuvalci discloses further comprising a heating element (118 [heating elements], Fig. 2, Tzu) disposed in the pedestal (103, para. [0019]).
Claim 3: (Cancelled).
Claim 9:  The apparatus of Tzu in view of Hirakawa, Cuvalci discloses wherein the upper surface of the non-metal ball (upper surface of 228, Fig. 2, Tzu) is raised about 0.005 inches to about 0.015 inches from the upper surface of the pedestal (see para. [0026] where gap may be about 0.007 which lies within the claimed range).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzu in view of Hirakawa, Gage as applied to claims 1-2, 5, 7, 9, 10 above, and further in view of US 20090156019 to Satoh.
Claim 4:  The apparatus of Tzu in view of Hirakawa, Gage does not disclose wherein each of the non-metal balls disposed in the first plurality of holes are about 10.5 inches to about 11.5 inches away from the center of the pedestal.
Satoh discloses wherein a first ring (Fig. 4, para. [0057]) has a diameter of about 10.5 inches to about 11.5 inches (285 mm which is about 11.22 inches) away from the center of the pedestal (57 [hot plate]) for the purpose of serving to efficiently conduct heat of the wafer to the hot plate so that the wafer is prevented from being overheated (para. [0054]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the positioning of the pins as taught by Satoh with motivation to serve to efficiently conduct heat of the wafer to the hot plate so that the wafer is prevented from being overheated.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzu in view of Hirakawa, Gage as applied to claims 1-2, 5, 7, 9, 10 above, and further in view of US 20130252424 to Lin.
Claim 6: The apparatus of Tzu in view of Hirakawa, Gage does not disclose wherein each of the non-metal balls disposed in the second plurality of holes are about 4.0 inches to about 5.0 inches away from a center of the pedestal. 
Lin discloses wherein a (second) ring (para. [0015], Fig. 2) has a diameter of about 4.0 inches to about 5.0 inches (135 mm which is about 5.31 inches, which is end the of the claimed range) away from a center of the pedestal (110 [wafer holder]), for the purpose of properly supporting the wafer (para. [0015]). Regarding the range of Lin and the claim being close but no overlap, the courts have held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  MPEP 2144.05 I.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the close enough range requirement of Lin with motivation to properly supporting the wafer.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzu in view of Hirakawa, Gage as applied to claims 1-2, 5, 7, 9, 10 above, and further in view of US 2007/0267145 to Kitada et al (“Kitada”).
Claim 8:  Tzu in view of Hirakawa, Cuvalci does not disclose wherein the pedestal includes one or more openings proximate the center of the pedestal to receive fasteners.
Kitada teaches wherein a pedestal (251a/251b, Fig. 4-5) includes one or more openings (not referenced but disclosed as locations, in Fig. 4-5, where 303 are, see Fig. 4-5 where openings exist) proximate the center of the pedestal (proximate to center of 251a/251b) to receive fasteners (303 [bolts]) for the purpose of avoiding impairing the parallelism of the wafer mounting surface via not deflecting in the central portion (para. [0045]) and/or having efficient assembly and disassembly with changing out exhausted plates (para. [0044]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the openings and bolts with location as taught by Kitada with motivation to avoid impairing the parallelism of the wafer mounting surface via not deflecting in the central portion and/or have efficient assembly and disassembly with changing out exhausted plates.
Claims 11, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0044783 to Sheelavant et al (“Sheelavant”) in view of US 2014/0217665 to Cuvalci et al (“Cuvalci”) and further in view of US 2011/0031111 to Kobayashi, US 2010/0032096 to Yu et al (“Yu”), US 20110318142 to Gage.
Claims 11, 13: Sheelavant discloses an apparatus for processing a substrate, comprising: a process chamber (100 [processing chamber], Fig. 1); and a substrate support assembly (114 [pedestal assembly]) at least partially disposed in the process chamber (100, see Fig. 1), the substrate support assembly (114) comprising: a first plate (120 [substrate support]), 
a second plate (122/124 [base plate]/[ground plate], Fig. 1) coupled to the first plate (120, see para. [0021] where coupled), wherein the second plate (122/124) appears to have an outer diameter greater than an outer diameter of the first plate (see Fig. 1 where 122/124 appears to have a greater diameter than 120), wherein the upper peripheral surface is defined by a portion of the second plate that extends radially outward from an outer sidewall of the first plate (see Fig. 1 where an upper surface 122/124 extend radially outward from an outer sidewall of 120); and a shaft (116 [lift mechanism]) coupled to the second plate (122/124, see para. [0020]).
However Sheelavant does not explicitly disclose the first plate having a plurality of non-metal balls extending away from an upper surface of the first plate to define a support surface configured to support a substrate, wherein the plurality of non-metal balls are fitted into openings in the first plate and disposed at regular intervals along paths consisting of two rings, a first ring about a center of the first plate and a second ring concentric disposed radially outward of and concentric with the first ring.
Cuvalci discloses a first plate (102 [support plate], Fig, 1-2) having a plurality of non-metal balls (116 [support elements]) extending away from an upper surface of the first plate (104 [support surface], para. [0023]) to define a support surface configured to support a substrate (114 [substrate], para. [0026]), wherein the plurality of non-metal balls (116) are fitted into openings in the first plate (102, where 116 are set in recesses in 102, para. [0023]) are disposed at regular intervals. Cuvalci discloses this for the purpose of reduced metal contamination of the substrate (see para. [0034]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the non-metal balls and configuration as taught by Cuvalci with motivation to reduce metal contamination of the substrate. 
The apparatus of Sheelavant in view of Cuvalci does not disclose (claim 11, remainder) a plurality of pins extending upwards from an upper peripheral surface of the second plate; (claim 13) further comprising a focus ring disposed on the upper peripheral surface of the second plate and held in place via the plurality of pins. Yet Sheelavant already discloses a deposition ring (152, Fig. 1) resting on an upper surface of the second plate (122/124).
Kobayashi discloses disclose (claim 11, remainder) a plurality of pins (200 [positioning pins], Fig. 3A-3B) extending upwards from an upper peripheral surface of a second plate (114 [susceptor], see Fig, 3A-3B); (claim 13) further comprising a ring (124 [focus ring]) disposed on the upper peripheral surface of the second plate (upper surface of 114) and held in place via the plurality of pins (200), for the purpose of accurately positioning the focus ring without deviation (para. [0087]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pins, configuration with ring as taught by Kobayashi with motivation to accurately position the ring without deviation.
The apparatus of Sheelavant in view of Cuvalci, Kobayashi does not explicitly disclose the balls along consisting of two rings, wherein the first plate consists of six non-metal balls disposed along the first ring and four non-metal balls disposed along the second ring. Regarding use of “consists of” in claim 11, this is interpreted as “consisting of” (MPEP 2111.03 II, IV). 
Gage discloses that at least six supports may be provided within a second (outer) ring and at least three supports within a first (inner) ring with respect to the center of the pedestal (which read on the ranges claimed) for the purpose of controlling the wafer’s profile relative to the pedestal surface (para. [0011]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the number and circle requirements taught by Gage with motivation to control wafer’s profile relative to the pedestal surface.
Claim 12: (Cancelled).
Claim 14: The apparatus of Sheelavant in view of Cuvalci discloses wherein the non-metal balls (116, Fig. 1-2, Cuvalci) are made of sapphire (para. [0024] where sapphire is disclosed).
Claim 15: The apparatus of Sheelavant in view of Cuvalci discloses wherein the plurality of non-metal balls (116, Fig. 1-2, Cuvalci) extend about 0.005 inches to about 0.015 inches away from the upper surface of the first plate (see para. [0026] where gap may be about 0.007 which lies within the claimed range).
Claim 16: The apparatus of Sheelavant in view of Cuvalci discloses wherein the plurality of non-metal balls (116, Fig. 1-2, Cuvalci) have a diameter of about 0.10 inches to about 0.20 inches (para. [0031] where 116 have diameter of 0.16 inch, which is within the claimed range).
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0008349 to Tzu et al (“Tzu”) in view of US 2012/0329000 to Hirakawa and US 2007/0267145 to Kitada et al (“Kitada”), US 20090156019 to Satoh, US 20130252424 to Lin, US 20110318142 to Gage.
Claim 17:  Tzu discloses a process chamber, comprising: a chamber body (100 [process chamber], Fig. 1) having an inner volume (105 [inner volume], para. [0018]); a pedestal (103 [substrate support]) disposed in the inner volume (105) and having a plurality of non-metal balls (228 [non-metallic spacers], para. [0026]) comprising an aluminum oxide (see para. [0026] where they are fabricated from aluminum oxide) and extending away from an upper surface of the pedestal to define a support surface configured to support a substrate at an elevated position from the upper surface (see Fig. 2, see para. [0025] where 228 support 104 [substrate]), wherein the plurality of non-metal balls (228) are disposed at regular intervals along a first ring about a center of the pedestal and at regular intervals along a second ring concentric with the first ring (see Fig. 3 para. [0027]), and wherein the pedestal (103) includes a central opening (242 [through hole]) at the center of the pedestal (103, para. [0032]); a lift mechanism (see para. [0015]).
However Tzu does not explicitly disclose the lift mechanism having a lift pin that is configured to raise or lower a substrate with respect to the support surface, wherein the lift pin is capable of passing through a recess of the pedestal that extends from an outer sidewall of the pedestal towards the center of the pedestal.
Hirakawa discloses a lift mechanism (40 [delivery arms], Fig. 1) having a lift pin (42 [delivery members]) that is configured to raise or lower a substrate (W [wafer]) with respect to the support surface (surface of 20 [thermal processing plate]), wherein the lift pin (42) is capable of passing through a recess (21 [cutout grooves], Fig. 2, para. [0047]) of the pedestal that extends from an outer sidewall of the pedestal towards the center of the pedestal (see Fig. 1), for the purpose of appropriately performing processing by the wafer being delivered by delivery arms to the thermal processing plate (see para. [0067]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lift mechanism and configuration with recesses and pins as taught by Hirakawa with motivation to appropriately perform processing by the wafer being delivered by delivery arms to the thermal processing plate.
The apparatus of Tzu in view of Hirakawa wherein the pedestal includes one or more openings proximate the center of the pedestal to receive fasteners.
Kitada teaches wherein a pedestal (251a/251b, Fig. 4-5) includes one or more openings (not referenced but disclosed as locations, in Fig. 4-5, where 303 are, see Fig. 4-5 where openings exist) proximate the center of the pedestal (proximate to center of 251a/251b) disposed adjacent an opening (310 [He introduction path], Fig. 2), for the purpose of avoiding impairing the parallelism of the wafer mounting surface via not deflecting in the central portion (para. [0045]) and/or having efficient assembly and disassembly with changing out exhausted plates (para. [0044]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the openings and location as taught by Kitada with motivation to avoid impairing the parallelism of the wafer mounting surface via not deflecting in the central portion and/or have efficient assembly and disassembly with changing out exhausted plates.
The apparatus of Tzu in view of Hirakawa, Kitada does not disclose wherein the first ring has a diameter of about 10.5 inches to about 11.5 inches away from the center of the pedestal; wherein the second ring has a diameter of about 4.0 inches to about 5.0 inches away from a center of the pedestal. 
Satoh discloses wherein a first ring (Fig. 4, para. [0057]) has a diameter of about 10.5 inches to about 11.5 inches (285 mm which is about 11.22 inches) away from the center of the pedestal (57 [hot plate]) for the purpose of serving to efficiently conduct heat of the wafer to the hot plate so that the wafer is prevented from being overheated (para. [0054]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the positioning of the pins as taught by Satoh with motivation to serve to efficiently conduct heat of the wafer to the hot plate so that the wafer is prevented from being overheated.
Lin discloses wherein a (second) ring (para. [0015], Fig. 2) has a diameter of about 4.0 inches to about 5.0 inches (135 mm which is about 5.31 inches, which is end the of the claimed range) away from a center of the pedestal (110 [wafer holder]), for the purpose of properly supporting the wafer (para. [0015]). Regarding the range of Lin and the claim being close but no overlap, the courts have held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  MPEP 2144.05 I.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the close enough range requirement of Lin with motivation to properly supporting the wafer.
The apparatus of Tzu in view of Hirakawa, Kitada, Satoh, Lin does not disclose that all the plurality of balls of the pedestal are disposed along the first and second ring, and that there are six balls along the first ring and four balls along the second ring. 
Gage discloses that at least six supports may be provided within a second (outer) ring and at least three supports within a first (inner) ring with respect to the center of the pedestal (which read on the ranges claimed) for the purpose of controlling the wafer’s profile relative to the pedestal surface (para. [0011]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the number and circle requirements taught by Gage with motivation to control wafer’s profile relative to the pedestal surface.
Claim 18:  The apparatus of Tzu in view of Hirakawa, Kitada, Satoh, Lin, Gage does not disclose wherein the pedestal includes a notch at an upper peripheral edge of the pedestal.
Hirakawa discloses one or more lift pins (42 [delivery members], Fig. 1-2) via one or more recesses (21 [cutout grooves], para. [0047], interpreted as a notch (claim 18) or holes (claim 20)) extending radially inward from an outer sidewall of a pedestal (20/22 [thermal processing plate]/[cooling plate]), for the purpose of appropriately performing processing by the wafer being delivered by delivery arms to the thermal processing plate (see para. [0067]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the recesses and pins configuration and optimization of number as taught by Hirakawa with motivation to appropriately perform processing by the wafer being delivered by delivery arms to the thermal processing plate.
Claim 19:  The apparatus of Tzu in view of Hirakawa, Kitada, Satoh, Lin, Gage does not disclose wherein the plurality of non-metal balls have a diameter of about 0.10 inches to about 0.20 inches.
However Cuvalci teaches a plurality of non-metal balls (116, Fig. 1-2, Cuvalci) have a diameter of about 0.10 inches to about 0.20 inches (para. [0031] where 116 have diameter of 0.16 inch, which is within the claimed range), for the purpose of having reduced metal contamination of the substrate (para. [0034]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the diameter requirements of the non-metal balls as taught by Cuvalci with motivation to have reduced metal contamination of the substrate.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzu in view of Hirakawa, Kitada, Satoh, Lin, Gage as applied to claims 17-19, and further in view of US 2011/0031111 to Kobayashi.
Claim 20: The apparatus of Tzu in view of Hirakawa, Kitada, Satoh, Lin, Gage does not disclose wherein an upper peripheral surface of the pedestal include a plurality of second holes and a plurality of pins extending upward from the upper peripheral surface.
However Kobayashi discloses wherein an upper peripheral surface of the pedestal (upper peripheral surface of 114 [susceptor], Fig. 13) include a plurality of second holes (210 [positioning holes]) and a plurality of pins (182 [second lifter pins]) extending upward from the upper peripheral surface (upper peripheral surface of 114) for the purpose of separating a focus ring from a focus ring mounting surface (upper peripheral surface, para. [0128]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second holes and pins as taught by Kobayashi with motivation to separate a focus ring from a focus ring mounting surface.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718